Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Costa (USPAP. 20170295303) discloses an orbiting camera mount including an anti-rotation arm for connection to a spindle nose of a machine tool. A stationary pulley, having a pulley bore, is fixed to an end portion of the anti-rotation arm. The mount also includes a mounting post for connection to a spindle of the machine tool. The mounting post includes a drive shaft portion extending through the pulley bore. A drive housing is fixed to the drive shaft portion for rotation therewith and an output shaft is supported in the drive housing. A driven pulley is fixed to the output shaft and a drive belt extends between the stationary and driven pulleys, whereby rotation of the mounting post causes the output shaft to orbit around the drive shaft portion. A camera mounting stem is coupled to the output shaft and is oriented at a non-zero angle with respect to the drive shaft portion (Abstract; Pars. 77-84).
Wang (USPAP. 20090263199) discloses an exemplary machine tool that includes a main body, a transmission, a spindle, a fixture, a cutter, a driving device, and a camera. The transmission is coupled to the main body. The spindle is coupled to the transmission. The fixture is coupled to the spindle and holds a workpiece. The cutter and the driving device are coupled to the main body. The cutter is opposite to the spindle and configured for processing the workpiece. The camera is coupled to the driving device and is configured for capturing images of the cutter and the workpiece (Abstract. Pars. 29-31).

Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "acquiring, as an actual measured value, position coordinates, in the substrate system, of a reference point defined as an intersection of edges detected from an image of the sides, intersecting each other, of the recessed portions or the projecting portions within a captured image of the calibration plate, the position coordinates 
Claims 2-4 depend from allowed claim 1 and therefore are also allowed.
 Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 22, 2022